                                                             SO ORDERED.


                                                              Dated: August 13, 2021


 1

 2
                                                             Daniel P. Collins, Bankruptcy Judge
 3                                                           _________________________________

 4

 5

 6                  IN THE UNITED STATES BANKRUPTCY COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     In re:
                                                   Chapter 7 Proceeding
 9
     ROBERTO AMADOR TORRES
10   fdba EL PUEBLO FOODS
     aka ROBERT AMADOR TORRES,
11                                                  Case No.: 2:21-bk-01404-DPC
                           Debtor,
12   _____________________________________
13   JESUS SERGIO PAEZ; MARCOS
     EDUARDO GARCIAACOSTA LAW                              [PROPOSED] ORDER
14   GROUP      dba   LEGAL      BUSINESS
     GLOBAL
15                                                   ORDER EXTENDING TIME TO
                           Movants,                  FILE COMPLAINT OBJECTING
16   v.                                                TO DEBTOR’S DISCHARGE
                                                       UNTIL NOVEMBER 8, 2021
17   ROBERTO AMADOR TORRES                                - 11 U.S. CODE § 727
     fdba EL PUEBLO FOODS
18   aka ROBERT AMADOR TORRES,
19                             Respondents.
20
              The Creditors Jesus Sergio Paez and Marcos Eduardo Garciaacosta Law Group dba
21   Legal Business Global, through counsel, having filed pursuant to F.R.B.P. 4004(b) a timely
22   Motion For An Extension Of Time To File Complaint Objecting To Debtor’s Discharge -
23   11 U.S. CODE § 727, and a hearing on the motion having been held on August 3rd, 2021
24   with no opposition from Respondent, and good cause appearing,
25
              IT IS HEREBY ORDERED extending Movants’ deadline to file COMPLAINT
26
     OBJECTING TO DEBTOR’S DISCHARGE to November 8, 2021.
27

28            DATED AND SIGNED ABOVE.


 Case 2:21-bk-01404-DPC       Doc 46 Filed 08/13/21
                                               1    Entered 08/13/21 07:16:54          Desc
                              Main Document    Page 1 of 1
